952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George SASSOWER, Plaintiff-Appellant,v.Honorable Sam J. ERVIN, III, Defendant-Appellee.
No. 91-2622.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 18, 1991.Decided Dec. 26, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  (CA-91-119-A-C), Richard L. Voorhees, Chief District Judge.
George Sassower, appellant pro se.
W.D.N.C.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
George Sassower appeals from the district court's dismissal of his civil rights complaint against Chief Judge Ervin under 28 U.S.C. § 1915(d) (1988).   In Sassower v. Whiteford, Taylor & Preston, No. 90-1142 (4th Cir.  July 2, 1991) (unpublished), this Court enjoined Sassower from "filing, instituting, continuing, or prosecuting any civil action in this or any other federal court in this Circuit without first obtaining leave of that court."   Id., slip op. at 5.   In seeking leave to file, Sassower is further required to certify that his claims are new and nonfrivolous.   Id.  Sassower has neither obtained leave of court for this appeal nor provided the requisite certification.   Our injunction therefore prohibits him from filing this appeal.   We dismiss this appeal and dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.